Citation Nr: 0720127	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-39 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to death pension benefits as a child of a 
deceased veteran.



WITNESSES AT HEARING ON APPEAL

The appellant and Mr. A.R.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
February 1946, from April 1946 to April 1952, and from April 
1955 to August 1963.  

The veteran died in November 1994.  The present appellant 
asserts that she is the foster daughter of the deceased 
veteran, and was the caregiver for both the veteran and for 
his subsequently-deceased widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.

The appellant testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2007.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The evidence does not show that the veteran had any 
service-connected disabilities at the time of his death or 
that his death was related to military service.  

3.  The evidence does not show that the appellant is a 
natural child, adopted child, or stepchild of the deceased 
veteran.

4.  The evidence shows that, at the time of the veteran's 
death, the appellant was over the age of 23 and was not 
permanently incapable of self-support by reason of mental or 
physical defect.  



CONCLUSION OF LAW

The criteria for payment of improved death pension and/or 
dependency and indemnity compensation are not met.  38 
U.S.C.A. §§ 101(4), 1110, 1310, 1315, 1542, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.3, 3.5, 3.57, 
3.102, 3.159, 3.303, 3.304, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In August 2005, during the pendency of this appeal, the RO 
sent the appellant a letter advising her that in order to 
establish entitlement to dependency and indemnity 
compensation (DIC) the evidence must show that the veteran 
died on active service or died from a service-connected 
injury or disease.  The letter also advised her that to 
establish entitlement to death pension benefits the evidence 
must show that a veteran served for a qualifying period of 
active service or was receiving (or entitled to receive) VA 
disability compensation or retirement pay for a service-
connected disability at the time of his or her death, and 
that the claimant's net worth and income do not exceed 
certain requirements.  

The appellant had ample time to respond before the RO 
readjudicated the claim as reflected in the November 2005 
Statement of the Case (SOC).  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's August 2005 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5 103(a) and 38 C.F.R. § 3.159(b)).  

That letter notified the appellant that VA is responsible for 
getting relevant records from any Federal agency (to include 
military records, VA treatment records, treatment records 
from non-VA facilities at which VA had authorized treatment, 
and records from the Social Security Administration).  

The letter also notified the appellant that VA would make 
reasonable efforts to obtain records from any non-Federal 
entity, if provided the requisite authorization to do so, and 
asked the appellant to identify and provide the necessary 
releases for any medical providers from whom she wished VA to 
obtain additional evidence for consideration.  

The February 2005 letter specifically asked the appellant, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence or information in your possession that 
pertains to your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, the letter 
meeting the VCAA's notice requirements was provided to the 
appellant after the rating action on appeal. 
However, the Board finds that, in this appeal, the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the appellant because is did not affect the essential 
fairness of the adjudication, in that the claim was fully 
developed and adjudicated after notice was provided. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev 'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

As indicated, the appellant has been notified of what is 
needed to substantiate her claims and afforded ample 
opportunity to present information and/or evidence in support 
of the claim.  

As a result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the appeal, and the record does 
not disclose any additional notice that should be provided 
before the appeal is adjudicated.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20.1102 (2005).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the Dingess elements are either not under 
dispute or are not relevant to a claim for death pension 
benefits.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
entitlement to death pension benefits, and has presented 
documents and testimony regarding that issue; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  

The appellant testified before the Board in March 2007, and 
the Board has considered that testimony in arriving at the 
decision below.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence that needs to be obtained before the Board's 
adjudication of the appeal, and the record presents no basis 
to further develop the record to create any additional 
evidence to be considered in connection with the claim.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding with the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  


II.  Analysis

A monthly benefit characterized as "improved death pension" 
may be paid by VA to a surviving child because of a 
qualifying veteran's nonservice-connected death if the 
veteran was, at the time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war and the 
claimant meets the applicable net worth requirements and has 
an annual income not in excess of the applicable maximum 
annual pension rate.  38 U.S.C.A. § 1542; 38 C.F.R. § 
3.3(b)(4).  

Also, dependency and indemnity compensation (DIC) may be paid 
to a surviving child because of a service-connected death.  
38 U.S.C.A. §§ 1310, 1315; 38 C.F.R. § 3.5.   

The appellant asserted in her claim that she is entitled to 
death pension benefits because she was the foster daughter of 
the deceased veteran and because she returned to the 
veteran's home as an adult to care for him and his widow 
until their respective deaths  .

Under the statutes and regulations governing claims 
administered by VA, the term "child" means a person who is 
unmarried and who is under the age of 18 years, or who before 
attaining the age of 18 years became permanently incapable of 
self-support, or who after attaining the age of 18 years and 
until completion of education or training (but not after 
attaining the age of 23 years) is pursuing a course of 
instruction in an approved educational institution.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(a).  

Further, a "child" is defined as a legitimate child, a 
legally adopted child, a stepchild who was a member of the 
veteran's household at the time of the veteran's death.  Id.  
A "stepchild" means the legitimate or illegitimate child of 
a veteran's spouse.  38 C.F.R. § 3.57(b).  

An "adopted child" means a child adopted pursuant to a 
final decree of adoption.  As to the date of death of a 
veteran, an "adopted child" may include such child as was 
living in the veteran's household at the time of the 
veteran's death and was adopted by the veteran's surviving 
spouse within two years of the veteran's death.   38 C.F.R. 
§ 3.57(c).  

In this case, the appellant is not shown to be a "surviving 
child" of the veteran as defined by regulations and statutes 
cited hereinabove.  

The appellant is shown to have been born in April 1938; 
accordingly, she was a 56-year old adult at the time of the 
veteran's death in November 1994 and above the threshold ages 
of 18 (not in school) or 23 (adult in school).  

The record does not show, and the appellant does not assert, 
that she is an adult who was permanently incapable of self-
support by reason of mental or physical defect at the time of 
the veteran's death.  In fact, the appellant's ability to 
function as caregiver to the veteran until his death, and to 
the veteran's widow thereafter, shows that the appellant was 
physically and mentally capable of self-support.  

Accordingly, even if arguendo the appellant was living in the 
veteran's household as she asserts at the time of the 
veteran's death, the absent evidence of physical and mental 
incapacity to be self-supporting the appellant simply is not 
the veteran's "surviving child" for the purpose of 
receiving death pension benefits.  

The Board notes that the appellant asserts that she was the 
veteran's "foster child."  She testified that she joined 
the veteran's household at age 11 and that the veteran tried 
unsuccessfully to adopt the appellant but finally decided to 
simply raise her under his surname (although she legally had 
to revert to using her own surname).  

Even if the appellant was indeed the veteran's foster child 
and was raised as such in his household, foster children are 
not specifically enumerated as being entitled to survivor 
benefits as are natural children, adopted children and 
stepchildren.  While the veteran may have intended to legally 
adopt the appellant, he did not do so.  Accordingly, the 
appellant is not an "adopted child" under the criteria 
hereinabove.   
 
As further noted, "improved death pension" may be paid to a 
surviving child because of a qualifying veteran's nonservice-
connected death if the veteran was, at the time of death, 
receiving or entitled to receive compensation or retired pay 
for a service-connected disability based on service during a 
period of war.  See 38 C.F.R. § 3.3(b)(4). 

In this case, not only is the appellant not the deceased 
veteran's "surviving child" for the purpose of receiving 
pension, but the deceased veteran was not receiving or 
entitled to receive compensation or retired pay for a 
service-connected disability based on service during a period 
of war or any other period of military service.  Therefore, 
even if the appellant could be somehow characterized as a 
surviving child, the criteria for pension would still not be 
met.  

Similarly, DIC may be paid to a surviving spouse child 
because of a service-connected death.  38 C.F.R. § 3.5.  
"Service-connected" means that death resulted from a 
disability incurred or aggravated in line of duty in the 
active military, naval, or air service.  38 C.F.R. § 3.1(k).  

The evidence does not show, and the appellant has not 
asserted, that the veteran's death in November 1994 was due 
to his military service.  There is no indication that the 
veteran had any disabilities that were adjudicated as service 
connected during his lifetime.  Therefore, even if the 
appellant could be somehow characterized as a surviving 
child, the criteria for DIC would still not be met.  

Finally, the Board notes that the appellant contends she is 
entitled to pension because she acted as caregiver for both 
the veteran and the veteran's surviving spouse, and she 
testified that she was repeatedly promised by the veteran and 
others that such caregiving would be duly compensated by VA.  

The appellant's activities as a caregiver to the veteran are 
supported by the testimony of Mr. A.R., and her activities as 
caregiver to the veteran's widow are documented in a 2004 VA 
Form 21-2680 (Examination for Housebound Status and Permanent 
Need for Regular Aid and Attendance) in which a VA physician 
recorded that the appellant was acting in the capacity of the 
widow's nurse or attendant.  

However, the act of providing care to a veteran during that 
veteran's lifetime does not, by itself, demonstrate legal or 
equitable entitlement to death benefits or other compensation 
from VA, especially when, as here, the veteran had no 
service-connected disabilities.   

Similarly, the act of providing care to the veteran's widow 
does not demonstrate entitlement to death benefits.  The RO's 
rating decision in January 2005 granted the veteran's widow a 
monthly allowance for aid and attendance, effective August 
2004, and a retroactive payment was made in February 2005; 
regular aid and attendance benefits terminated with the 
widow's death.  

The appellant has not claimed, and the record does not show, 
that there any accrued VA benefits to either the veteran or 
the veteran's widow to which the appellant may be entitled.  

Accordingly, based on the analysis above, the Board finds 
that the appellant's claim for death benefits must be denied.  



ORDER

Entitlement to death pension benefits is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


